325 F.2d 1022
64-1 USTC  P 9207
WESTERN CREDIT COMPANY, Inc., a corporation, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 18449.
United States Court of Appeals Ninth Circuit.
Sept. 24, 1963.

Swanberg, Koby & Strope, and Randall Swanberg, Great Falls, Mont., for petitoner.
Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Robert N., Anderson, Edward L. Rogers, and Jerome Fink, Attys.  Dept. of Justice, Tax Division, Washington, D.C., for respondent
Before CHAMBERS, ORR and DUNIWAY, Circuit Judges.
PER CURIAM.


1
For the reasons stated in its opinion, 38 T.C. 979, the decision of the Tax Court is affirmed.